EXHIBIT 10.6

Revolving Line of Credit Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dang Gu, Sung Nam City, Kyunggi Province
Mr. Song Sim, CEO

Lender:   Woori Bank (Previously Hanvit Bank)

Principal (Limit on the Line of Credit): 380,000,000 Korean Won

Purpose of the Loan: Overdraft

This Revolving Line of Credit dated May 12, 2004, is made and executed between
DVS Korea Co., Ltd.("Borrower") and Woori Bank ("Lender") on the following terms
and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Term

This Agreement shall be effective as of May 12, 2004, and shall continue in full
force and effect until May 3, 2005.

Interest Rate

The annual interest rate on this Agreement is fixed rate of 12.0%. The annual
interest rate for this Agreement is computed on a 365 day basis; that is, by
applying the ratio of the annual interest rate over a year of 365 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

Description Collateral

Installment Savings Deposit of 2,205,000,000 Korean Won covering all the credit
provided by Lender.

In addition, Borrower shall provide to Lender a blank draft. Lender may submit
to the Borrower's bank the draft for full payment of unpaid principal and
accrued interest when Borrower fails to make payment in accordance with the
terms of this Agreement.

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Payment

Borrower will pay this loan in full of all outstanding principal plus all
accrued interest on the maturity date. In addition, Borrower will pay regular
monthly payments of all accrued unpaid interest due as of each payment date.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.

 

Letter of Credit Commitment Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dang Gu, Sung Nam City, Kyunggi Province
Mr. Song Sim, CEO

Lender:   Woori Bank (Previously Hanvit Bank)

Limit: $2,400,000 USD

Purpose of the Loan: USANCE (Term) Letter of Credit

This Letter of Credit Commitment Agreement dated June 15, 2004, is made and
executed between DVS Korea Co., Ltd.("Borrower") and Woori Bank ("Lender") on
the following terms and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Term

This Agreement shall be effective as of June 15, 2004, and shall continue in
full force and effect until February 24, 2005.

Description Collateral

Installment Savings Deposit of 2,205,000,000 Korean Won covering all the credit
provided by Lender.

In addition, Borrower shall provide to Lender a blank draft. Lender may submit
to the Borrower's bank the draft for full payment of unpaid principal and
accrued interest when Borrower fails to make payment in accordance with the
terms of this Agreement.

Furthermore, Borrower grant Lender a security interest in all property at any
time shipped under, or pursuant to, or in connection with the Letter of Credit
or anyway related thereto, or to the drafts drawn thereunder, whether or not
Borrower receives the documents covering such property or release the same to
Lender on trust receipt and also in and to all shipping documents, warehouse
receipts, policies or certificates of insurance and other documents or liability
to Borrower at any time existing under or with reference to the Letter of Credit
of this agreement .

Interest Rate

The annual interest rate on this Agreement is variable. It changes day to day
based on Lender's cost of fund negotiated with lending foreign banks. The annual
interest rate for this Agreement is computed on a 365 day basis; that is, by
applying the ratio of the annual interest rate over a year of 365 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Payment

Borrower shall pay the outstanding principal plus all accrued interest of each
payment made by Lender to beneficiary bank(s) designated by Borrower on behalf
of Borrower with the terms prescribed on the Application for Commercial Letter
of Credit or other trade related documents. However, Lender has the sole right
to extend the terms if necessary.

As to drafts or acceptances under or purporting to be under the Letter of
Credit, which are payable in foreign currency, Borrower may pay Lender in Korean
Won at the current rate of exchange in Korea for cable transfer to the place of
payment in the currency of the draft.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.

Fees

Borrower shall pay Lender, on demand, commission and all charges and expenses
paid or incurred, earned by Lender in connection wherewith, and interest where
chargeable.

Change in Terms Agreement

Woori Bank has made a line of credit evidenced by the Agreement dated June 15,
2004, in the original amount of $2,400,000 USD.

Date of Agreement

:



November 24, 2004

Description of changes in Terms

Maturity date is changed from November 24, 2004 to February 24, 2005.

 

Revolving Line of Credit Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dang Gu, Sung Nam City, Kyunggi Province
Mr. Song Sim, CEO

Lender:   Woori Bank (Previously Hanvit Bank)

Principal (Limit on the Line of Credit): 3,200,000,000 Korean Won

Purpose of the Loan: International Trade Financing

This Revolving Line of Credit dated June 11, 2004,, is made and executed between
DVS Korea Co., Ltd.("Borrower") and Woori Bank ("Lender") on the following terms
and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Term

This Agreement shall be effective as of June 11, 2004, and shall continue in
full force and effect until February 24, 2005.

Interest Rate

The annual interest rate on this Agreement is variable. It changes day to day
based on Lender's cost of fund negotiated with lending foreign banks. The annual
interest rate for this Agreement is computed on a 365 day basis; that is, by
applying the ratio of the annual interest rate over a year of 365 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

Description Collateral

Installment Savings Deposit of 2,205,000,000 Korean Won covering total credit
provided by Lender.

In addition, Borrower shall provide to Lender a blank draft. Lender may
negotiate with the Borrower's bank upon which the draft was drawn for full
payment of unpaid principal and accrued interest if Borrower fails to make
payment in accordance with the terms of this Agreement.

Furthermore, Borrower grant Lender a security interest in all property at any
time shipped under, or pursuant to, or in connection with the Letter of Credit
or anyway related thereto, or to the drafts drawn thereunder, whether or not
Borrower receives the documents covering such property or release the same to
Lender on trust receipt and also in and to all shipping documents, warehouse
receipts, policies or certificates of insurance and other documents or liability
to Borrower at any time existing under or with reference to the Letter of Credit
of this agreement .

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Payment

Borrower will pay this loan in full of all outstanding principal plus all
accrued interest on the maturity date. In addition, Borrower will pay regular
monthly payments of all accrued unpaid interest due as of each payment date
determined at the time of advance.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.

Advances

Advances under this Agreement shall be requested pursuant to the forms and
procedures prescribed by Lender.

Fees on Unused Portion of Line of Credit Limit

Lender will charge prevailing fees on unused portion of the line of credit limit
provided to Borrower.

Fees

Borrower shall pay Lender, on demand, commission and all charges and expenses
paid or incurred, earned by Lender in connection wherewith, and interest where
chargeable.




--------------------------------------------------------------------------------


